Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “a and b are independently 0, 1 or 2, and expressions: 0≤a+b≤3 hold“ (emphasis added); the scope of the protection sought by “expressions 0≤a+b≤3 hold” is not clear. Claim 1 fails to particularly point out and distinctly claim that 0≤a+b≤3 in the claimed compound of formula (1).
Claim 1 is rejected as being vague and indefinite when it recites:
“Z1, Z2, Z3, Z4 and Z5 are independently a single bond or alkylene having 1 to 10 carbons, and in the alkylene, at least one piece of —CH2— may be replaced by —O—, —CO—, —COO—, —OCO— or —OCOO—, and at least one piece of —(CH2)2
“Sp1 and Sp2 are independently a single bond or alkylene having 1 to 10 carbons, and in the alkylene, at least one piece of —CH2— may be replaced by —O—, —CO—, —COO—, —OCO— or —OCOO—, and at least one piece of —(CH2)2— may be replaced by —CH═CH— or —C≡C—“, 
“R2 is hydrogen, halogen or alkyl having 1 to 5 carbons, and in the alkyl, at least one hydrogen may be replaced by halogen, and at least one piece of —CH2— may be replaced by —O—“, AND 
“R3, R4, R5, R6 and R7 are independently hydrogen or alkyl having 1 to 15 carbons, and in the alkyl, at least one piece of —CH2— may be replaced by —O— or —S—, and at least one piece of —(CH2)2— may be replaced by —CH═CH— or —C≡C—“;
(emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claim 1 fails to particularly point out and distinctly claim that at least one –CH2- group in the substituents Z1, Z2, Z3, Z4, Z5, Sp1, Sp2, R2 , R3, R4, R5, R6 and R7 is and/or may be replaced by the listed groups. 
Claim 1 is rejected as being vague and indefinite when it recites 
    PNG
    media_image1.png
    233
    746
    media_image1.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for “Formula 2”. 
Claim 2 is rejected as being vague and indefinite when it recites “a and b are independently 0, 1 or 2, and expressions: 0≤a+b≤2 hold“ (emphasis added); the scope of the protection sought by “expressions 0≤a+b≤2 hold” is not clear. Claim 2 fails to particularly point out and distinctly claim that 0≤a+b≤2 in the claimed compound of formula (1).
Claim 2 is rejected as being vague and indefinite when it recites “R2 is hydrogen, halogen or alkyl having 1 to 5 carbons, and in the alkyl, at least one hydrogen may be replaced by halogen, and at least one piece of —CH2— may be replaced by —O—” (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claim 2 fails to particularly point out and distinctly claim that at least one –CH2- group in the substituent R2 is and/or may be replaced by the listed groups. 
Claim 2 is rejected as being vague and indefinite when it recites 
    PNG
    media_image2.png
    221
    712
    media_image2.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for “Formula 3”. 
Claims 2 and 3 are rejected as being vague and indefinite when they each recite
“R3, R4, R5, R6 and R7 are independently hydrogen or alkyl having 1 to 15 carbons, and in the alkyl, at least one piece of —CH2— may be replaced by —O— or —S—, and at least one piece of —(CH2)2— may be replaced by —CH═CH— or —C≡C—, and in the emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claims 2 and 3 each fail to particularly point out and distinctly claim that at least one –CH2- group in the substituents R3, R4, R5, R6 and R7 is and/or may be replaced by the listed groups. 
Claims 2, 4, 7, and 8 are rejected as being vague and indefinite when they each recite “Sp1 and Sp2 are independently a single bond or alkylene having 1 to 10 carbons, and in the alkylene, at least one piece of —CH2— may be replaced by —O—, —COO— or —OCO—, and at least one piece of —(CH2)2— may be replaced by —CH═CH—“ (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claims 2, 4, 7, and 8 each fail to particularly point out and distinctly claim that at least one –CH2- group in the substituents Sp1 and Sp2  is and/or may be replaced by the listed groups.
Claim 3 is rejected as being vague and indefinite when it recites each of
    PNG
    media_image3.png
    143
    783
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    214
    652
    media_image4.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for each of “Formula 4” and “Formula 5”. 
Claim 6 is rejected as being vague and indefinite when it recites 
    PNG
    media_image5.png
    203
    627
    media_image5.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for “Formula 6”. 
Claim 7 is rejected as being vague and indefinite when it recites each of: 
    PNG
    media_image6.png
    102
    478
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    33
    124
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    141
    772
    media_image8.png
    Greyscale
,
    PNG
    media_image9.png
    40
    124
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    153
    515
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    153
    157
    media_image11.png
    Greyscale
;

Claim 7 is rejected as being vague and indefinite when it recites “a representation formed by connecting 1,4-phenylene with (Ra) by a straight line as shown below in the formulas indicates 1,4-phenylene in which one or two hydrogens may be replaced by Ra 
    PNG
    media_image12.png
    324
    282
    media_image12.png
    Greyscale
”; the scope of the protection sought is not clear. The antecedent basis for each of ”a representation” and the formulas “below” is not readily apparent. Claim 7 fails to particularly point out and distinctly claim the compound of formula (1-A).
Claim 7 is rejected as being vague and indefinite when it recites 
    PNG
    media_image13.png
    342
    375
    media_image13.png
    Greyscale
; the scope of the protection sought is not clear since the structural formulae for (MES-1-04) and (MES-1-06) are identical. 
Claim 7 is rejected as being vague and indefinite when it recites 
    PNG
    media_image14.png
    351
    330
    media_image14.png
    Greyscale
; the scope of the protection sought is not clear since the structural formulae for (MES-1-08) and (MES-1-10) are identical.
Claim 8 is rejected as being vague and indefinite when it recites “a representation formed by connecting 1,4-phenylene with (Ra) by a straight line as shown below in the formulas indicates 1,4-phenylene in which one or two hydrogens may be replaced by Ra 
    PNG
    media_image15.png
    324
    282
    media_image15.png
    Greyscale
”; the scope of the protection sought is not clear. The antecedent basis for each of ”a representation” and the formulas “below” is not readily apparent. Claim 8 fails to particularly point out and distinctly claim the compound of formula (1-A).
Claim 8 is rejected as being vague and indefinite when it recites each of:

    PNG
    media_image16.png
    118
    612
    media_image16.png
    Greyscale
,
    PNG
    media_image17.png
    33
    117
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    136
    769
    media_image18.png
    Greyscale
,
    PNG
    media_image19.png
    43
    123
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    148
    482
    media_image20.png
    Greyscale
, and 
    PNG
    media_image21.png
    159
    140
    media_image21.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for each of “Formula 11”, “Formula 12”, “Formula 13”, and “Formula 14”.
Claim 10 is rejected as being vague and indefinite when it recites 
    PNG
    media_image22.png
    121
    650
    media_image22.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for “Formula 15”. 
Claim 10 is rejected as being vague and indefinite when it recites “R11 and R12 are independently alkyl having 1 to 10 carbons or alkenyl having 2 to 10 carbons, piece of —CH2— may be replaced by —O—“ (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claim 10 fails to particularly point out and distinctly claim that at least one –CH2- group in the substituents R11 and R12  is and/or may be replaced by the listed groups. 
Claim 11 is rejected as being vague and indefinite when it recites 
    PNG
    media_image23.png
    169
    640
    media_image23.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for “Formula 16”. 
Claim 11 is rejected as being vague and indefinite when it recites “R13 is alkyl having 1 to 10 carbons or alkenyl having 2 to 10 carbons, and in the alkyl and the alkenyl, at least one piece of —CH2— may be replaced by —O—“ (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claim 11 fails to particularly point out and distinctly claim that at least one –CH2- group in the substituents R13 is and/or may be replaced by the listed groups. 
Claim 12 is rejected as being vague and indefinite when it recites
    PNG
    media_image24.png
    31
    119
    media_image24.png
    Greyscale

    PNG
    media_image25.png
    126
    480
    media_image25.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for “Formula 17”. 
Claim 13 is rejected as being vague and indefinite when it recites
    PNG
    media_image26.png
    30
    127
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    116
    702
    media_image27.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for “Formula 18”. 
Claim 13 is rejected as being vague and indefinite when it recites “R15 and R16 are independently alkyl having 1 to 10 carbons or alkenyl having 2 to 10 carbons, and in the alkyl and the alkenyl, at least one piece of —CH2— may be replaced by —O—, and at least one hydrogen may be replaced by fluorine” and “R17 is hydrogen, fluorine, alkyl having 1 to 10 carbons or alkenyl having 2 to 10 carbons, and in the alkyl and the alkenyl, at least one piece of —CH2— may be replaced by —O—, and at least one hydrogen may be replaced by fluorine” (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claim 13 fails to particularly point out and distinctly claim that at least one –CH2- group in the substituents R15, R16 and R17 
Claim 14 is rejected as being vague and indefinite when it recites each of
    PNG
    media_image28.png
    213
    495
    media_image28.png
    Greyscale
 and
    PNG
    media_image29.png
    201
    717
    media_image29.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for each of “Formula 19” and “Formula 20”.
Claim 15 is rejected as being vague and indefinite when it recites each of 
    PNG
    media_image30.png
    29
    119
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    74
    496
    media_image31.png
    Greyscale
 
    PNG
    media_image32.png
    149
    689
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    199
    757
    media_image33.png
    Greyscale
and
    PNG
    media_image34.png
    230
    592
    media_image34.png
    Greyscale
; the scope of the protection sought is not clear, since there is insufficient antecedent basis for each of “Formula 21”, “Formula 22”, “Formula 23”, and “Formula 24”.
Claims 14 and 15 are rejected as being vague and indefinite when they each recite “Z22 and Z23 are independently a single bond or alkylene having 1 to 10 carbons, and in the alkylene, at least one piece of —CH2— may be replaced by —O—, —CO—, —COO— or —OCO—, and at least one piece of —CH2CH2— may be replaced by —CH═CH—, —C(CH3)═CH—, —CH═C(CH3)— or —C(CH3)═C(CH3)—“ and “Sp11, Sp12 and Sp13 are independently a single bond or alkylene having 1 to 10 carbons, and in the alkylene, at least one piece of —CH2— may be replaced by —O—, —COO—, —OCO— or —OCOO—, and at least one piece of —CH2CH2— may be replaced by —CH═CH— or —C≡C— and in the groups” (emphasis added); the scope of the protection sought by at least one “piece of” is not clear. Claims 14 and 15 each fail to 2- group in the substituents Z22, Z23, Sp11, Sp12 and Sp13 is and/or may be replaced by the listed groups.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagawa et al. (U.S. Patent No. 9,540,567).	
Miyagawa et al. teaches a compound, the corresponding use thereof said compound in a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said compound is inclusive of the compounds of the present formulae (1), as represented therein by the compounds of formulae M2-1 thur M2-4, M2-6 thru M2-11, M2-13, M2-14, M2-18 thru M2-26, and M2-29 (column 11, line 30+).
Claims 1-9 and 14-17are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ootsuki et al. (U.S. Patent No. 10,392,562).

    PNG
    media_image35.png
    123
    426
    media_image35.png
    Greyscale
(see claims).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being obvious over either 
Miyagawa et al. (U.S. Patent No. 9,540,567) or Ootsuki et al. (U.S. Patent No. 10,392,562).
	Please refer to receding paragraphs 32 and 33 for the respective teachings of Miyagawa et al. and Ootsuki et al. Although the liquid crystal compounds of the present formulae (2) through (15) are not expressly illustrated as being utilized with the compounds of the present formula (1), they are well known in the liquid crystal art, and are indeed generally taught therein. As such, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include compounds of the present formulae (2) through (15) in the liquid crystal composition of either Miyagawa et al. or Ootsuki et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 
The applied references each have a common assignee with the instant application. Based upon the earlier effectively filed date of the references, they constitute prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722